SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* ATyr Pharma, Inc. (Name of Issuer) Common Stock, $0.001 par value per share (Title of Class of Securities) (CUSIP Number) December 31, 2015 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes) CUSIP No.002120103 13G Page 2 of 12 Pages 1 NAMES OF REPORTING PERSON Alta Partners VIII, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 1,778,064 (a) 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER 1,778,064 (a) 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,778,064 (a) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES * 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.5% (b) 12 TYPE OF REPORTING PERSON PN (a)Alta Partners VIII, L.P. (“AP VIII”) has sole voting and dispositive control over 1,778,064 shares of common stock (“Common Stock”) of ATyr Pharma, Inc. (the “Issuer”), except that Alta Partners Management VIII, LLC (“APM VIII”), the general partner of AP VIII, and Farah Champsi (“Champsi”), Daniel Janney (“Janney”) and Guy Nohra (“Nohra”), managing directors of AP VIII, may be deemed to share dispositive and voting power over such stock.Additional information about AP VIII is set forth in Attachment A hereto. (b)The percentage set forth in row (11) is based on the 23,648,404 outstanding shares of Common Stock as of November 6, 2015 as reported in the Issuer’s 10-Q for the quarter ended September 30, 2015 as filed with the Securities and Exchange Commission on November 10, 2015.The information with respect to the shares of Common Stock beneficially owned by the Reporting Person is provided as of December 31, 2015. CUSIP No.002120103 13G Page3of 12 Pages 1 NAMES OF REPORTING PERSON Alta Partners Management VIII, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 1,778,064 (c) 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 1,778,064 (c) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,778,064 (c) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES * 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.5% (b) 12 TYPE OF REPORTING PERSON OO (c) APM VIII is the general partner of AP VIII and shares voting and dispositive power over the shares of Common Stock held by AP VIII. CUSIP No.002120103 13G Page4of 12 Pages 1 NAMES OF REPORTING PERSON Farah Champsi 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 1,778,064(e) 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 1,778,064 (e) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,778,064 (e) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES * 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.5% (b) 12 TYPE OF REPORTING PERSON IN (e) CChampsi is a managing director of APM VIII and may be deemed to share voting and dispositive control over the 1,778,064 shares of Common Stock held by AP VIII. CUSIP No.002120103 13G Page5of 12 Pages 1 NAMES OF REPORTING PERSON Daniel Janney 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 1,778,064 (g) 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 1,778,064 (g) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,778,064 (g) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES * 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.5% (b) 12 TYPE OF REPORTING PERSON IN (g) Janney is a managing director of APM VIII and may be deemed to share voting and dispositive control over the 1,778,064 shares of Common Stock held by AP VIII. CUSIP No.002120103 13G Page6of 12 Pages 1 NAMES OF REPORTING PERSON Guy Nohra 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 1,778,064 (i) 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 1,778,064 (i) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,778,064 (i) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES * 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.5% (b) 12 TYPE OF REPORTING PERSON IN (i) Nohra is a managing director of APM VIII and may be deemed to share voting and dispositive control over the 1,778,064 shares of Common Stock held by AP VIII. CUSIP No.002120103 13G Page7of 12 Pages Item 1. (a) Name of Issuer: ATyr Pharma, Inc. ("Issuer") (b) Address of Issuer's Principal Executive Offices: 3545 Johns Hopkins Court, Suite 250 San Diego, CA 92121 Item 2. (a) Name of Person Filing: Alta Partners VIII, L.P. ("APVIII") Alta Partners Management VIII, LLC ("APMVIII") Guy Nohra ("GN") Daniel Janney ("DJ") Fara Champsi ("FC") (b) Address of Principal Business Office: One Embarcadero Center, Suite 3700 San Francisco, CA 94111 (c) Citizenship/Place of Organization: Entities: APVIII - Delaware APMVIII - Delaware Individuals: DJ - United States GN - United States FC - United States (d) Title of Class of Securities: Common Stock, $0.001 par value per share (e) CUSIP Number: Item 3.
